Sam Cook, P. J.,
delivered the opinion of the court.
The appellee began this suit by a petition for a mandamus commanding the board of supervisors to issue a warrant for the payment of an alleged judgment against the appellant rendered by a justice of the peace. The board pleaded the general issue.
In his petition Steele averred that he had presented to the board of supervisors of Forrest county his claim for damages by reason of the loss of two cows Avhich died as a *344result of being dipped; that the said claim was not alloAved, and payment thereof AAras denied. Further, the petitioner averred that after the refusal of the board to pay the' said claim he filed his action thereon against Forrest county in the justice of the peace court of J. G-. F'airley, and that after a trial in said court he obtained a judgment for the sum of one hundred and ten dollars; that this judgment Avas rendered on December 23, 1919. The petition further alleged that the board of supervisors failed to pay the said judgment, and failed to appeal therefrom; that he presented his claim by reason of said judgment to the board of supervisors at the January, 1920, meeting, and the board refused to pay the said claim. Wherefore petition. prayed the court for a Avrit of mandamus, etc.
The proof offered by the appellee Avas oral, and Avas to the effect that a summons was issued and served on the president of the board; that the county attorney appeared for the county, and a judgment Avas rendered against the county and a claim for the payment of the same Avas presented to the board and was rejected. Without going into ’further details of the evidence, it is sufficient to say that it Avas entirely oral, except the style of the case and appearance.
It appears that the' justice of the peace heard the evidence, and announced from the bench orally that he Avould find for the plaintiff. It also appears that no judgment Avas entered upon the docket by the justice of the peace, and that there Avas no entry upon the docket indicating that a summons Avas served. There is no conflict in the evidence upon tire single fact that no judgment Avas entered against the board of supervisors upon the docket of the justice of the peace. The so-called judgment was Avritten by the attorney for the plaintiff upon a slip of paper, and the justice hung it upon a file in his office, intending to paste it upon his docket, but forgot it, until after his term had expired and Ids docket was in the hands of his successor. The style of the case was entered upon the docket — that Avas all. So, was a valid judgment in *345existence when the sole evidence of same was written upon a slip of paper? The justice of the peace court is a court of record,, and the evidence of its judgments must be found upon his official docket, if the docket is in existence, and a memorandum or copy of an intended judgment is not a judgment, at least so long as the official docket can be produced. The docket was produced in this controversy, and no judgment appears in it. Code of 1906, section 2726.
We need go no further.
The judgment of the trial court will be reversed, and the cause dismissed.

Reversed and dismissed.